DETAILED ACTION
This is the initial Office action for application SN 17/341,816 having an effective date of 08 June 2021 and a provisional priority date of 09 July 2020.  A preliminary amendment was filed on 21 March 2022 in response to the Restriction requirement of 19 January 2022.  Applicant’s election without traverse of Group I – Claims 1-13 in the reply filed on 21 March 2022 is acknowledged. Claims 14-25 have been withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (US 2016/0264907). 
CHEN et al [“CHEN”] disclose lubricant compositions comprising a base stock and a friction reducing additive, which may be used as an engine oil, a hydraulic oil/fluid, a gear oil and/or a metal-working fluid [0002].  
CHEN discloses that the compositions comprise at least 0.01 wt% of a friction reducing additive which comprises a compound of Formula (I) [0013] wherein AO is an alkylene oxide residue [0016] typically of the formula: - (CrH2rO)- where r is 2, 3 or 4, preferably 2 or 3, i.e., an ethyleneoxy (-C2H4-) or propyleneoxy (-C3H6O-) group [0057]-[0058]. 
CHEN discloses that the base stock is selected from the group consisting of an API Group I, II, III, IV, V base stock or mixtures thereof [0093]. CHEN teaches that if the base stock includes a polyalphaolefin (PAO) from Group IV, then the base stock may also include a mineral oil from Group I, II or III or an ester from Group V to improve the solubility of the friction reducing additive in the base stock [0093]. For an engine oil, CHEN discloses that the base stock preferably has a viscosity at 100°C of 3 to 10 mm2/s, more preferably 4 to 8 mm2/s [0099].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
CHEN discloses that the lubricating compositions may contain at least 0.5 wt% of a further additive or a mixture of further additives, preferably at least 1 wt% [0090].  CHEN discloses that such additives include viscosity index improvers including styrene-isoprene copolymers or hydrogenated styrene-isoprene copolymers [0087].  CHEN teaches specifically that automotive engine oils may contain such styrene copolymers [0098].  
The engine oil lubricant composition set forth in independent Claim 1 requires that the composition has a corrosion protection of at least 90, as measured according to the ASTM D6557 Ball Rust Test.  Although not disclosed in CHEN, the examiner is of the position that the since the base oil, polymeric ethylene oxide friction modifier and viscosity modifier may be the same, the corrosion protection of the lubricating oil compositions disclosed in CHEN may be the same.  Further, CHEN teaches the addition of corrosion inhibitors, such as sarcosine derivatives, if needed [0110].  The same reasoning applies for the HTHS viscosity in dependent claim 2, and the FZG failure load stage value of at least 6 in dependent claim 13. 
Claim Rejections - 35 USC § 103
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al (US 2016/0122680) in combination with Sutton et al (US 2014/0274850).
Watts et al [“Watts”] disclose a power transmitting fluid comprising a major amount of a lubricating oil and a minor amount of an additive composition comprising (a) a friction modifier, (b) an oil-soluble phosphorus compound, and (c) an ashless dispersant.  The friction modifier may be represented by the formulas in [0007], [0011], and [0013] wherein Q represents an alkylene group having 1 to 4 carbon atoms, and preferably, Watts teaches that Q is an ethylene group (-CH2 - CH2-) [0015]. 
Watts discloses that the friction modifier may be used in any amount; however, they are preferably used in amounts of from about 0.1 to 10.0% by mass, based on the mass of the fluid, and most preferably from 0.5 to 5.0 mass% [0019].   
Watts discloses that the lubricating base oils used in the invention include all common mineral oil basestocks. Watts discloses that typically the mineral oils will have kinematic viscosities of from 2.0 mm2/s (cSt) to 8.0 mm2/s (cSt) at 100°C, and that the most preferred mineral oils have viscosities of 3 to 5 mm2/s (cSt) at 100°C [0054].  Watts also discloses that the base oil may be synthetic oils including polyalphaolefins [0055] and ester oils [0057].  Mixtures of mineral oils and polyalphaolefins may also be used [0062].
The engine oil composition of independent Claim 1 further comprises about 0.1wt% to about 8.0 wt% of at least one viscosity modifier.  Watts discloses that the lubricating oil compositions may contain various conventional additives including viscosity modifiers [0049].  
The engine oil lubricant composition set forth in independent Claim 1 requires that the composition has a corrosion protection of at least 90, as measured according to the ASTM D6557 Ball Rust Test.  Although not disclosed in Watts, the prior art to Watts does disclose copper corrosion compatibility for the lubricating oil compositions [0068].  Further Watts teaches the addition of corrosion inhibitors [0031] if increased corrosion protection is required.   
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watts et al (US 2016/0122680) in combination with Sutton et al (US 2014/0274850).
Watts et al [“Watts”] is relied on as outlined above.  Dependent claim 3 requires that the viscosity modifier comprises a styrenic block copolymer.  Although not disclosed in Watts, Sutton et al [“Sutton”] is added to teach that styrene block copolymers are conventional in the art of lubricating oil compositions.
Sutton discloses lubricating compositions comprising an oil of lubricating viscosity and a block copolymer of a poly(olefin) and a poly(vinyl aromatic) block [0001] which are known as viscosity modifiers or dispersant viscosity modifiers [0002]. Sutton teaches that the copolymers of the invention include block “A” a poly(isobutylene), and a block “B” of poly(vinyl aromatic) such as monomers of styrene and substituted styrenes.
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have used the block copolymers known as viscosity modifiers disclosed in Sutton, in the lubricating oil compositions disclosed in Watts, if the known imparted properties were so desired. Watts provides motivation for the addition of viscosity modifiers in [0049].
Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marcella et al (US 2019/0352577).
Marcella et al [“Marcella”] disclose lubricant compositions used primarily, but not exclusively intended for 4-stroke, typically air-cooled scooter and motorcycle engines, that demonstrate reduced static clutch friction between ferrous and non-ferrous surfaces, such as conventionally found in a motorcycle wet clutch.  
Marcella discloses that the lubricant compositions comprise (a) an oil of lubricating viscosity, (b) a polyether compound, (c) an over-based detergent, (d) an ash-free friction modifier, (e) a dispersant, and (f) optionally an antioxidant [0004].    
Marcella discloses that the polyether compound (b) may be represented by Formula (I) in [0041] wherein R’ may be hydrogen [0043] resulting in a [polyethylene oxide] repeat unit, and end groups A including: hydrogen, hydrocarbyl [R1], amine [-RNR2R3], ester [C=OR8] and amine [-NR3R3] [0045].  Marcella discloses that the polyether may be present in the composition in an amount of about 0.05 to about 3.0 wt% [0069].  The examiner is of the position that the polyether compound (b) meets the limitations of the claimed polymeric ethylene oxide friction modifier.  
Marcella discloses that the oil of lubricating viscosity (a) includes API Group I, II, III, IV and V base oils, and mixtures thereof [0031].  
Marcella discloses that the compositions may contain additional additives including viscosity improvers (also referred to as viscosity index improvers or viscosity modifiers) such as polyalkylstyrenes, esterified styrene-maleic anhydride copolymers, hydrogenated alkenylarene-conjugated diene copolymers, and others [0119].  Marcella discloses that the polymeric viscosity modifiers may be present in the lubricating composition in amounts of from 0.1 to 10 wt% [0119].    
The engine oil lubricant composition set forth in independent Claim 1 requires that the composition has a corrosion protection of at least 90, as measured according to the ASTM D6557 Ball Rust Test.  Although not disclosed in Marcella, the examiner is of the position that the since the base oil, polymeric ethylene oxide friction modifier and viscosity modifier may be the same, the corrosion protection of the lubricating oil compositions disclosed in Marcella may be the same.  The same reasoning applies for the HTHS viscosity in dependent claim 2, and the FZG failure load stage value of at least 6 in dependent claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
May 2, 2022